PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Banks et al.
Application No. 15/934,968
Filed: 24 Mar 2018
For: METHOD AND SYSTEM FOR ROBUST AND EXTENDED ILLUMINATION WAVEFORMS FOR DEPTH SENSING IN 3D IMAGING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 CFR 1.137(a) on August 14, 2021, to revive the above-identified application.

The petition pursuant to 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on September 12, 2019.  The issue fee was timely paid on December 12, 2019.   Accordingly, the application became abandoned on December 13, 2019.  A Notice of Abandonment was mailed on December 13, 2019.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A proper statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional. 


The instant petition has not satisfied requirement (1).

In regard to Item 1

The petition does not comply with requirement (1).  In this regard, petitioner has submitted an Application Data Sheet (ADS) with the petition that amends the invntors name.  When an ADS is part of the application for which it has been submitted (see 37 CFR 1.76(a)), this corrected ADS is filed after payment of the issue fee.  As a result, the oath or declaration for inventor 
C. Stewart Tuvey cannot be accepted.

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, entry of the corrected ADS, which will be treated as a renewed request under 37 CFR 1.48, is not permitted at this time.  If the changes in the ADS filed August 14, 2021, are desired, petitioner must submit renewed petition to revive, a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114 and all the required fees.   

In addition, a review of the record indicates the request under 37 CFR 1.46 was filed and entered prior to the filing of the petition to revive.  While a corrected filing receipt was mailed on January 11, 2021, it was mailed prematurely. The request under 37 CFR 1.46 included an updated application data sheet (ADS) that amends the name of the applicant.  As stated above, an ADS is provided in a patent application, the ADS becomes part of the application and changes and/or updates cannot be accepted after the payment of the issue fee without the case being withdrawn from issue.

For these reasons, the present petition cannot be granted at this time.

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

1 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)